UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-5202


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

RODERICK LEMAR GREEN,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence. R. Bryan Harwell, District Judge.
(4:10-cr-00369-RBH-1)


Submitted:   September 29, 2011           Decided:   October 4, 2011


Before KING, GREGORY, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John M. Ervin, III, Darlington, South Carolina, for Appellant.
Arthur   Bradley  Parham,   Assistant   United States Attorney,
Florence, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Roderick L. Green pled guilty, pursuant to a written

plea agreement, to bank robbery and use of a firearm during a

crime   of    violence,       18   U.S.C.       §§   924(c)(1)(A),        2113(a),    (d)

(2006), and was sentenced to a total term of 121 months of

imprisonment.         On appeal, Green’s attorney has filed a brief in

accordance      with    Anders     v.   California,          386   U.S.    738   (1967),

stating that there are no meritorious grounds for appeal, but

questioning whether the district court complied with Fed. R.

Crim. P. 11 when it accepted Green’s guilty plea and whether the

sentence imposed was reasonable.                 Although informed of his right

to file a supplemental pro se brief, Green has not done so. For

the reasons that follow, we affirm.

              We conclude, based on our review of the transcript of

Green’s      guilty    plea    hearing,     that       the   district     court    fully

complied with Rule 11 in accepting Green’s guilty plea.                               The

court ensured that Green understood the charges against him and

the   potential       sentence     he   faced,       that    he    entered   his     plea

knowingly and voluntarily, and that the plea was supported by an

independent factual basis.              See United States v. DeFusco, 949

F.2d 114, 116, 119–20 (4th Cir. 1991). Accordingly, we affirm

Green’s conviction.

              We   review     a    sentence      for    reasonableness       under    an

abuse-of-discretion standard.               Gall v. United States, 552 U.S.

                                            2
38, 51 (2007).                This review requires consideration of both the

procedural and substantive reasonableness of a sentence.                                         Id.

First,        this      court        must     assess       whether     the     district       court

properly       calculated            the     Guidelines       range,       considered      the    18

U.S.C.        § 3553(a)             (2006)     factors,           analyzed     any     arguments

presented          by     the       parties,        and    sufficiently           explained      the

selected sentence.                  Id. at 49–50; see United States v. Lynn, 592

F.3d    572,       576    (4th       Cir.     2010).         We    also    must    consider      the

substantive          reasonableness            of    the     sentence,       “examin[ing]        the

totality       of       the    circumstances         to     see    whether     the     sentencing

court abused its discretion in concluding that the sentence it

chose satisfied the standards set forth in § 3553(a).”                                      United

States v. Mendoza–Mendoza, 597 F.3d 212, 216 (4th Cir. 2010).

In     this    case,          the    district        court    correctly        calculated        and

considered the advisory Guidelines range and heard argument from

counsel        and      allocution           from    Green.          The     court    considered

relevant       §     3553(a)         factors        and    explained       that      the   within-

Guidelines sentence was warranted in light of the nature and

circumstances of the offense.                        Further, Green offers no grounds

to rebut the presumption on appeal that his within-Guidelines

sentence of 121 months imprisonment is substantively reasonable.

Accordingly, we conclude that the district court did not abuse

its discretion in sentencing Green.



                                                     3
               In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

We therefore affirm the district court’s judgment.                          This court

requires that counsel inform Green, in writing, of the right to

petition    the    Supreme     Court    of       the   United   States    for    further

review.     If Green requests that a petition be filed, but counsel

believes that such a petition would be frivolous, then counsel

may     move     in     this    court        for       leave    to     withdraw        from

representation.         Counsel’s motion must state that a copy thereof

was served on Green.           We dispense with oral argument because the

facts   and     legal   contentions      are       adequately        presented    in    the

materials      before    the    court   and        argument     would    not     aid    the

decisional process.



                                                                                 AFFIRMED




                                             4